Citation Nr: 1737806	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for diabetes mellitus and hypertension, to include as secondary to service connected disabilities, have been raised by the record in December 2012 and June 2013 VA Forms 21-4138, Statement In Support of Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for a low back disability is warranted.  Initially, he asserted that his current low back disability is due to back pain treated during active service.  Subsequently, in the March 2017 appellate brief, the Veteran's representative indicated that the Veteran's low back disability is attributable to functional impairment from his service-connected disabilities.  The Board observes that service connection is in effect for residuals of left and right quadricep injuries.

The Veteran was provided a VA examination in March 2011.  The examiner determined that it would only be with resort to mere speculation to opine whether or not the Veteran's current claimed low back condition is the same as or is a result of the low back condition shown during active service or is otherwise due to his military service.  Notwithstanding, the examiner noted that the service treatment records noted an episode of low pain, however, it is otherwise silent for any back symptoms, treatment, or diagnoses.  He further noted that there is no objective evidence that the low back pain documented during the Veteran's active service was more than an acute and transitory event or that it could have caused or aggravated to any degree his current low back condition.  An opinion regarding secondary service-connection was not provided.  As such, on remand an additional VA medical opinion must be obtained.  

Additionally, during the March 2011 VA examination, the Veteran reported that he received Social Security Disability benefits from the Social Security Administration (SSA) due to his back disability.  Records from SSA are potentially relevant to the appellant's claim and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  Obtain all outstanding VA treatment records for the Veteran's back disability.

3.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's low back disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination should be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the low back pain treated during service?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability was caused by his service-connected left and right quadricep disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's low back disability has been aggravated (chronically worsened) by his service-connected left and right quadricep disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the post-service motor vehicle accident and the relationship, if any, to the current low back disability.  

The examiner must also discuss the Veteran's statements regarding the onset of back pain.

4.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




